PD-1470-15
                   PD-1470-15                      COURT OF CRIMINAL APPEALS
                                                                   AUSTIN, TEXAS
                                                 Transmitted 11/13/2015 8:46:34 AM
                                                  Accepted 11/13/2015 11:31:48 AM
                                                                    ABEL ACOSTA
                                                                            CLERK

                NO. _____________________

           IN THE COURT OF CRIMINAL APPEALS

                         OF TEXAS

             ______________________________

               REBECCA VICTORIA HUMARAN
                                      APPELLANT

                           VS.


                    THE STATE OF TEXAS
                                         APPELLEE
             ______________________________


         On Petition For Discretionary Review from
             The Fourteenth Court of Appeals
             In No. 14-14-00421-CR Affirming
            The 239th Criminal District Court of
        Brazoria County, Texas, Cause No. 687647,
        Honorable Patrick Sebesta, Judge Presiding


APPELLANT’S MOTION TO EXTEND TIME TO FILE PETITION FOR
               DISCRETIONARY REVIEW



                                     Crespin Michael Linton
                                     440 Louisiana, Suite 900
                                     Houston, Texas 77002
                                     Texas Bar No. 12392850
                                     (713) 236-1319
     November 13, 2015               (713) 236-1242 (Fax)
                                     crespin@hal-pc.org
           APPELLANT’S MOTION FOR EXTENSION OF TIME

           TO FILE PETITION FOR DISCRETIONARY REVIEW
TO THE HONORABLE JUSTICES OF THE COURT OF CRIMINAL APPEALS:

      Comes now Rebecca Victoria Humaran, Appellant, and files this motion for an
extension of 60 days in which to file Appellant’s Petition For Discretionary Review. In
support of this motion, Appellant shows the court the following:

                                          1.
        On October 15, 2015, the Fourteenth Court of Appeals affirmed Appellant’s
convictions for Murder in an opinion.
                                          2.
        The deadline for filing the Appellant’s Petition For Discretionary Review is
November 14, 2015. A period of 15 days from that date has not elapsed before the
filing date of this motion. The Appellant has not requested an extension prior to this
request.
                                          3.
        Appellant requests an extension of time to file Appellant’s Brief because
Appellant’s counsel had to prepare for a jury trial to the court in the felony Evading
Arrest case of State vs. Gozie Connor in the 300th District Court of Brazoria County,
Texas in Cause No. 74479 set on November 9, 2015. In addition, counsel is also
preparing Appellant’s Brief in the cases of Timms v. State, Case No. 01-15-00864-
CR.

         Wherefore, Appellant prays the court grant this motion and extend the deadline
for filing Appellant’s Petition For Discretionary Review to December 31, 2015.


                                                Respectfully submitted,



                                                __/s/_Crespin Michael Linton__
                                                Crespin Michael Linton
                                                440 Louisiana, Suite 900
                                                Houston, Texas 77002
                                                Texas Bar No. 12392850
                                                (713) 236-1319
                                                (713) 236-1242 (Fax)




                                          1
                          CERTIFICATE OF SERVICE
       I do hereby certify that on this the 13th day of October 2015, a true and correct
copy of the Appellant’s Motion For Extension Of Time To File Appellant’s Petition For
Discretionary Review was delivered to the Assistant District Attorney of Brazoria
County, Texas by email at treyp@brazoria-county.com and the State Prosecuting
Attorney, P.O. Box 12405 Austin, Texas 78711 at information@spa.texas.gov



                                                 __/s/_Crespin Michael Linton_
                                                 Crespin Michael Linton



                                       ORDER

      On this the ____ day of ____________, 2015, came to be heard Appellant’s
Motion For Extension Of Time To File Petition For Discretionary Review, and it
appears to the Court that this motion should be:


              GRANTED                                   DENIED


       IT IS THEREFORE ORDERED that the time for filing Appellant’s Petition For
Discretionary Review be extended to _________________, 2015.



                                   ____________________________
                                        JUSTICE PRESIDING




                                           2